      Case 3:20-cv-00540-TSL-RPM Document 12 Filed 10/08/20 Page 1 of 7



                     UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION

GRACIELA FELIPA HERNANDES BARRON,
ROSAURA MARTINEZ HERNANDEZ,
GUSTAVO MARTINEZ HERNANDEZ
ESMERALDO MARTINEZ HERNANDEZ,
AND JUAN DIEGO MARTINEZ HERNANDEZ,
INDIVIDUALLY and AS WRONGFUL
DEATH BENEFICIARIES OF ARNULFO
MARTINEZ LUGO, DECEASED                                        PLAINTIFFS

VS.                              CIVIL ACTION NO. 3:20-CV-540-TSL-RPM

OVERNIGHT PARTS ALLIANCE, LLC,
WHOLESALE PARTS ALLIANCE, LLC
STEVEN MCKINNEY, INDIVIDUALLY
and d/b/a OVERNIGHT PARTS ALLIANCE,
LLC, and PENSKE TRUCK LEASING CO., L.P.                        DEFENDANTS


                       MEMORANDUM OPINION AND ORDER

      This cause is before the court on the motion of plaintiffs

Graciela Felipe Hernandez Barron, Rosuara Martinez Hernandez,

Gustavo Martinez Hernandez, Esmeraldo Martinez Hernandez and

Juan Diego Martinez Hernando, individually, and as the wrongful

death beneficiaries of Arnulfo Martinez Lugo, deceased, to

remand, pursuant to 28 U.S.C. § 1447.         Defendants Overnight

Parts Alliance, LLC, Wholesale Parts Alliance, LLC, Steven

McKinney and Penske Truck Leasing Co., L.P., have responded in

opposition to the motion.       The court, having considered the

memoranda of authorities submitted by the parties, concludes

that the motion to remand is not well-taken and should be

denied.

                                      1
    Case 3:20-cv-00540-TSL-RPM Document 12 Filed 10/08/20 Page 2 of 7



    Background

    This wrongful death action, which plaintiffs filed in the

Circuit Court of Kemper County, Mississippi, arises from a June

3, 2019 automobile accident in Kemper County in which

plaintiffs’ decedent, Arnulfo Martinez Lugo, along with six

others, was killed when a box truck being driven by defendant

Steven McKinney crossed over the center line of the highway and

collided head-on with the van in which plaintiffs’ decedent was

a passenger.   According to the complaint, at the time of the

accident, McKinney was acting in the course and scope of his

employment as a delivery driver for defendants Overnight Parts

Alliance (OPA) and Wholesale Parts Alliance (WPA), and driving a

vehicle leased to OPA and/or WPA by defendant Penske Truck

Leasing, LLC (Penske).    Plaintiffs allege that each of the

defendants was negligent in one or more particulars and that

their negligence proximately caused or contributed to the

collision and the resulting deaths.

    Defendants removed the case to this court on August 17,

2020, pursuant to 28 U.S.C. § 1441(a), on the basis of diversity

of citizenship jurisdiction under 28 U.S.C. § 1332.         Defendants

assert in their notice of removal that there is complete

diversity of citizenship because defendant Penske has been

improperly joined.   In fact, however, even considering Penske’s

citizenship, there is complete diversity of citizenship and

                                    2
    Case 3:20-cv-00540-TSL-RPM Document 12 Filed 10/08/20 Page 3 of 7



defendants’ assertion of improper joinder is not relevant to the

court’s jurisdiction.1    However, plaintiffs have moved to remand,

claiming that defendants’ removal is procedurally defective.

     Removal and Diversity Jurisdiction Principles

     A defendant or defendants may remove from state court to

federal court an action over which the federal court has

original jurisdiction.    28 U.S.C. § 1441(a).      Pursuant to 28

U.S.C. § 1332(a)(2), district courts have “original jurisdiction

of all civil actions where the matter in controversy exceeds the

sum or value of $75,000 ... and is between ... citizens of a

State and citizens or subjects of a foreign state.”         Diversity

jurisdiction exists only when there is complete diversity, which

requires that all persons on one side of the controversy are

citizens of different states than all persons on the other side.

Thompson v. Greyhound Lines, Inc., 574 F. App'x 407, 408 (5th

Cir. 2014) (internal quotation marks and citation omitted).




1
     This is one of several cases filed by the wrongful death
beneficiaries of the seven individuals killed in the subject
accident. Unlike the case at bar, in which plaintiffs are
citizens of Mississippi, plaintiffs in each of the other cases
(Civil Action Nos. 3:20-cv-536, 537, 538, 539 and 541) are
citizens of Mexico, and hence of nondiverse citizenship from
Penske. In each of these other cases, the court has determined
that the complaints, which are in substance identical to the
complaint herein, do not state any viable claim for relief
against Penske. Accordingly, although Penske is not “improperly
joined” in this case, plaintiffs have stated no claim against
Penske and the court will therefore dismiss Penske sua sponte.
                                    3
    Case 3:20-cv-00540-TSL-RPM Document 12 Filed 10/08/20 Page 4 of 7



    For purposes of diversity jurisdiction, a corporation of a

foreign State is deemed a citizen of “every State and foreign

state” in which it is incorporated and the “State or foreign

state” where it has its principal place of business.         Vantage

Drilling Co., 741 F.3d at 537–38 (citing 28 U.S.C. §

1332(c)(1)).   The citizenship of a limited liability company is

determined by the citizenship of all of its members for

diversity purposes, Harvey v. Grey Wolf Drilling Co., 542 F.3d

1077, 1080 (5th Cir. 2008), and “a limited partnership is a

citizen of each state in which its partners—both general and

limited—hold citizenship,” Whalen v. Carter, 954 F.2d 1087, 1095

(5th Cir. 1992) (citing Carden v. Arkoma Assocs., 494 U.S. 185,

110 S. Ct. 1015, 108 L. Ed. 2d 157 (1990)).

    It appears undisputed herein that plaintiffs herein are all

citizens of Mississippi and all defendants are citizens of

states (or foreign states) other than Mississippi.

    Plaintiffs’ Objections to Removal

    As grounds for their motion to remand, plaintiffs argue

that the case must be remanded because (1) removal was

premature, as defendants filed their notice of removal prior to

being served with process, or because, if not premature, then

(2) the notice of removal was untimely under 28 U.S.C. § 1446(b)

since it was filed more than thirty days after defendants had



                                    4
    Case 3:20-cv-00540-TSL-RPM Document 12 Filed 10/08/20 Page 5 of 7



notice of the plaintiffs’ complaint.      Neither contention has

merit.

    Timeliness of removal is governed by 28 U.S.C. § 1446,

which states:

    The notice of removal of a civil action or proceeding
    shall be filed within 30 days after the receipt by the
    defendant, through service or otherwise, of a copy of
    the initial pleading setting forth the claim for
    relief upon which such action or proceeding is based,
    or within 30 days after the service of summons upon
    the defendant if such initial pleading has then been
    filed in court and is not required to be served on the
    defendant, whichever period is shorter.

§ 1446(b)(1).   In this case, plaintiffs filed their complaint in

the Kemper County Circuit Court on June 3, 2020.        When

defendants subsequently filed their notice of removal on August

17, none of them had been served with process.        However, while a

defendant may not remove an action before an initial pleading

has been filed, which in Mississippi is a complaint, see Price

v. Clark, 21 So. 3d 509, 521 (Miss. 2009)(“Rule 3(a) of the

Mississippi Rules of Civil Procedure states ‘[a] civil action is

commenced by filing a complaint with the court.’”), the Fifth

Circuit has held that once a complaint has been filed, a

defendant is not required to await service of process before he

may remove the action.    See Addison v. First Family Fin. Servs.,

Inc., No. CIV.A. 4:06CV22LR, 2006 WL 1307948, at *1 (S.D. Miss.

May 10, 2006) (citing Delgado v. Shell Oil Co., 231 F.3d 165,

177 (5th Cir. 2000), cert. denied, 532 U.S. 972 (2001) (stating

                                    5
    Case 3:20-cv-00540-TSL-RPM Document 12 Filed 10/08/20 Page 6 of 7



that “the Fifth Circuit does not require service of process as a

prerequisite to removal”, and explaining that “under Delgado, a

notice of removal filed after the complaint, but before service

of the complaint, is not premature but rather timely”)).

     Furthermore, even if a defendant is aware that a complaint

has been filed, the thirty-day period for removal under

§ 1446(b)(1) does not start to run until the defendant has been

served with process.    In this regard, the Fifth Circuit has

explained as follows:

     [The removal] statutes clearly provide that a
     defendant's right to removal runs from the date on
     which it is formally served with process. Murphy
     Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S.
     344, 347–48, 119 S. Ct. 1322, 143 L. Ed. 2d 448
     (1999). Put another way, “one becomes a party
     officially, and is required to take action in that
     capacity, only upon service of a summons or other
     authority-asserting measure stating the time within
     which the party served must appear and defend.” Id.
     at 350, 119 S. Ct. 1322. A defendant has no
     obligation to appear in court or defend an action
     before it is formally served with process directing it
     to appear before that forum. Id. Only after a party
     is subject to the powers of a court, must it seek to
     effect removal.

Thompson v. Deutsche Bank Nat. Tr. Co., 775 F.3d 298, 303 (5th

Cir. 2014) (defendant is not required to remove prior to formal

service, even if it is aware of pending litigation).2


2
   Plaintiffs’ principal objection is that by removing the case
prior to service of process, without “authority, justification
or reasonable factual basis,” defendants have “usurped”
plaintiffs’ right to choose a venue for this litigation. They


                                    6
    Case 3:20-cv-00540-TSL-RPM Document 12 Filed 10/08/20 Page 7 of 7



Defendants’ removal herein was therefore timely and plaintiffs’

arguments to the contrary are rejected.

    Conclusion

    Based on the foregoing, it is ordered that plaintiffs’

motion to remand is denied.     It is further ordered that

plaintiffs’ complaint against Penske is dismissed.

    SO ORDERED this 8th day of October, 2020.



                            /s/Tom S. Lee______________________
                            UNITED STATES DISTRICT JUDGE




state that when they filed this action, they knew that two other
lawsuits involving the subject collision had been filed in an
Alabama state court, and they were still considering whether to
pursue their claims in Mississippi or Alabama. That is why they
had made “NO efforts” to serve process. Plaintiffs assert that
Alabama could “easily be the more convenient venue” in view of
the pending litigation, which “can certainly be deemed
justification” for filing their claims in Alabama as well,
“versus protracted, piece mill litigation [sic]”. And they
charge that defendants’ removal to “Federal Court in
Mississippi” is “a blatant attempt…at forum shopping apparently
to utilize these cases in some sort of an attempt to effect or
delay the pre-filed litigation pending in Alabama.” Plaintiffs
add that they are “still undecided” whether to pursue the claims
in Mississippi or in Alabama.”
     While none of this has any bearing on the court’s analysis
of the present motion, the court is nevertheless compelled to
point out that defendants have done nothing to prevent
plaintiffs from choosing between an Alabama and a Mississippi
venue for their lawsuit. Plaintiffs could have filed a lawsuit
in Alabama. Plaintiffs chose to file a lawsuit in Mississippi.
Whether they intended to serve process and pursue litigation in
Mississippi is of no moment for purposes of the present motion,
since defendants, whether served with process or not, had a
right under the law to file their notice of removal once they
became aware of plaintiffs’ Mississippi state court complaint.
                                    7
